Citation Nr: 1541416	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a Board hearing in July 2014.  The Board notes that the Veteran was notified in August 2014 that the Board had been unable to produce a written transcript of the July 2014 Board hearing due to technical difficulties.  Subsequently, a transcript was able to be produced and was associated with the Veteran's electronic claims file in September 2014.  The Board therefore finds that there is no need to delay this claim any further, and no grounds to warrant scheduling a new hearing; further development of the issue on appeal may therefore proceed at this time.  See 38 C.F.R. §§ 20.700, 20.703, 20.707, 20.717 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss which was caused by exposure to acoustic trauma in service.  He testified in July 2014 that while stationed in Southeast Asia, he was exposed to frequent rifle and artillery fire, and that his difficulty hearing began at that time.  Board Hearing Tr. 3-4, 9.  He stated that after service his wife complained that he did not hear her well.  Id. at 5.

The Veteran's DD Form 214 includes the Combat Infantryman Badge, the Bronze Star, and the Purple Heart.  His military occupational specialty is listed as indirect fire infantryman, and he testified at his hearing that he was assigned to a mortar platoon.  Id. at 3.  The Board therefore concedes that the Veteran had significant acoustic trauma in service.

I.  National Guard records

The claims file reflects that the Veteran served in the National Guard subsequent to his period of active duty.  While some entrance and periodic examinations are of record, on remand, the AOJ must ensure that these records are complete.

II.  New Examination 

The Veteran was afforded a VA examination in May 2010.  The examiner found that the Veteran's left ear hearing loss was of sufficient severity to be considered a disability.  See 38 C.F.R. § 3.385 (2014).  He stated, however, that it was less likely than not that the Veteran's hearing loss was due to military service, "[b]ased on no threshold shifts in hearing from enlistment to present audiometric evaluation."  Unfortunately, the examiner provided no further explanation for this finding.  This statement also appears to contradict the Veteran's August 1973 entrance examination into the National Guard which does reflect a shift in hearing.  Cf. March 1970 Report of Medical Examination; August 1973 Report of Medical Examination; February 1978 Report of Medical Examination (reflecting a further shift in hearing).  Further, service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran has also provided credible lay statements regarding having experienced difficulty hearing in service, especially in the days following a loud mortar attack, as well as in the years following separation from service, but it is not clear that the May 2010 VA examiner took these statements into consideration in forming his opinion.  These credible and competent statements, which are supported by the evidence of record, must be considered in order to provide an accurate medical opinion.  Hence, a new audiological examination and opinion are required.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to obtain the Veteran's personnel and medical records for his period of National Guard service.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the aforementioned records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The audiologist must be provided access to the Veteran's claims folder, to include any pertinent electronic records.  The audiologist must specify in the report that the entire claims file, to include all evidence within the electronic file, was reviewed.  All appropriate audiological testing should be conducted.

After a thorough review of the claims file and medical history, the examiner should provide the following opinions:

(a.)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and/or left ear hearing loss is related to extensive acoustic trauma during his period of active duty service?  Please provide a full explanation for this finding.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  The Veteran's report of his lack of his post-service noise exposure must be considered.

The examiner must specifically acknowledge and discuss the Veteran's reports of the extensive in-service acoustic trauma from gunfire and artillery, and it is noted that the Veteran's awards and medals include the Combat Infantryman Badge, the Bronze Star, and the Purple Heart.  The examiner must also address the Veteran's credible lay statements regarding having problems hearing in service and being told by his wife soon after service that he could not hear her properly.

(b.)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and/or left ear hearing loss is related to noise exposure during National Guard training (which occurred approximately two weeks per year over the course of his National Guard service)?  In so opining, the examiner must discuss the shifts in hearing thresholds that occurred during his National Guard service.

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting each opinion offered.  If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any condition is unknowable.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may have an adverse effect on the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After undertaking any other appropriate development, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




